Copy Mailed by Chambers to Pro Se Petitioner of Record

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODNEY BETHEA,
Petitioner,
- against — 19 CV 5520 (VB) (LMS)
WILLIAM LEE, ORDER
Respondent.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

The undersigned is in receipt of Petitioner’s letters dated March 9, 2020, and March 12,
2020. ECF Nos. 33, 34. Respondent is HEREBY ORDERED to reply to Petitioner’s most
recent letter dated March 12, 2020, and docketed on March 16, 2020. Respondent is further
directed to provide to the Court the affirmation in opposition, including exhibits, which were
submitted to Judge Craig Stephen Brown and is referenced in Judge Brown’s order dated
October 21, 2019.

Dated: March 19, 2020
White Plains, New York SO ORDERED,

Lisa Margaret Smith
United States Magistrate Judge
Southern District of New York

 

 

! Judge Vincent L. Briccetti referred this matter to the undersigned on June 24, 2019, ECF No.9,

 
